IN THE SUPREME COURT OF THE STATE OF DELAWARE

RONNIE THOMAS,                          §
                                        §   No. 400, 2015
      Defendant Below-                  §
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for Sussex County
                                        §   Cr. ID 9606008202
      Plaintiff Below-                  §
      Appellee.                         §

                          Submitted: August 10, 2015
                           Decided: September 1, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                    ORDER

      This 1st day of September 2015, it appears to the Court that:

      (1)    On July 30, 2015, the Court received Ronnie Thomas’s notice of

appeal from a Superior Court order, docketed May 26, 2015, denying his second

motion for postconviction relief. Under Supreme Court Rule 6(a)(iii), a timely

notice of appeal should have been filed on or before June 25, 2015.

      (2)    The Clerk issued a notice directing Thomas to show cause why the

appeal should not be dismissed as untimely filed. Thomas filed a response to the

notice to show cause on August 10, 2015. He asserts that his appeal was untimely

because he is a layman and needed help from the prison law library, which was

closed due to the Fourth of July holiday.
       (3)     Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period

in order to be effective.2 We note that Thomas’s notice of appeal was due before

the Fourth of July holiday; therefore, his explanation for his untimely filing does

not make sense.

       (4)     Moreover, to the extent Thomas is suggesting that he was simply

ignorant of the Court’s filing deadline, we note that an appellant’s pro se status

does not excuse a failure to comply strictly with the jurisdictional requirements of

Supreme Court Rule 6.3 Unless an appellant can demonstrate that the failure to file

a timely notice of appeal is attributable to court-related personnel, an untimely

appeal cannot be considered.4 Thomas’s case does not fall within this exception.

       NOW, THEREFORE, IT IS ORDERED that this appeal is DISMISSED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




1
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
2
  Del. Supr. Ct. R. 10(a).
3
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
4
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                                 2